UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of September 2013 Commission File Number 000-30902 COMPUGEN LTD. (Translation of registrant’s name into English) 72 Pinchas Rosen Street Tel-Aviv 69512, Israel (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-For Form 40-F: Form 20-F þForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): o Compugen Ltd. Results of Special General Meeting of Shareholders On September 17, 2013, Compugen Ltd. (the “Company”) held a Special General Meeting of Shareholders (the “Meeting”). The proxy statement for the Meeting was filed by the Company with the Securities and Exchange Commission as an exhibit to its Report on Form 6-K on August 2, 2013 (File No. 000-30902) and is incorporated herein by reference. All of the proposals brought before the shareholders at the Meeting have been approved by the shareholders. The information contained in this Report, including the exhibit hereto, is hereby incorporated by reference into the Company’s Registration Statements on Form F-3, File Nos. 333-171655 and 333-185910. Exhibits Exhibit Number Description of Exhibit Amended and Restated Articles of Association. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. COMPUGEN LTD. Date: September 23, 2013 By: /s/ Dikla Czaczkes Axselbrad Dikla Czaczkes Axselbrad Chief Financial Officer
